     Case 19-08129    Doc 1   Filed 12/06/19 Entered 12/06/19 13:48:11   Desc Main
                                Document     Page 1 of 15




                       UNITED STATES BANKRUPTCY COURT
                         CENTRAL DISTRICT OF ILLINOIS

In re:
I80 Equipment, LLC                                 Case No. 17-81749
                                                   Chapter 7
       Debtor(s).


Jeana K. Reinbold, solely as Chapter 7             AP. No. 19-
Trustee of the Estate of I80 Equipment,
LLC
       Plaintiff,

v.
J.P. Rentals, LLC
       Defendant

                                      COMPLAINT

      Jeana K. Reinbold, solely as Chapter 7 Trustee of the Estate of I80 Equipment,

LLC ("Plaintiff") for her Complaint against J.P. Rentals, LLC ("JP Rentals") states as

follows:

                              JURISDICTION AND VENUE

      1.    This adversary proceeding arises under the above-captioned chapter 7

case, currently pending in this Court.

      2. This Court has jurisdiction over this Complaint pursuant to 28 U.S.C. §§

1334, 151, 157(a) and 157(b)(2)(A), (F), (H) and (O). Plaintiff consents to entry of final

orders or judgment by this Court.

      3. Venue is proper in this jurisdiction pursuant to 28 U.S.C. §1409(a).

                                           PARTIES

      4.    Plaintiff is the duly appointed, qualified and serving chapter 7 trustee in
    Case 19-08129      Doc 1   Filed 12/06/19 Entered 12/06/19 13:48:11   Desc Main
                                 Document     Page 2 of 15


the above referenced chapter 7 case.

        5. JP Rentals is an Illinois limited liability company formed March 13, 2008

with its principal office at 20490 E. 550th St., Colona, IL 61241.

                                     COMMON FACTS

        6. I80 Equipment, LLC ("Debtor") filed a chapter 7 bankruptcy petition herein

on December 6, 2017. Plaintiff was appointed chapter 7 trustee of the case on said

date.

        7. Debtor was an Illinois limited liability company formed June 14, 2007 with

its principal office at 120 Walnut Lane, Colona, IL 61241. Debtor was involuntary

dissolved on December 14, 2018.

        8. Prior to filing bankruptcy, the Debtor operated a commercial business

whereby it purchased and refurbished bucket trucks for resale.

        9. At all times relevant herein, Erik R. Jones ("Jones") (a) was the sole member

of Debtor; (b) owned 100% of the membership interests in Debtor; and (c) was the

sole manager of Debtor.

        10. JP Rentals was formed to offer rental options in larger commercial multi-

unit properties.

        11. At all times relevant herein, Jones (a) was the sole member of JP Rentals;

(b) owned 100% of the membership interests in JP Rentals; and (c) was the sole

manager of JP Rentals.

        12. Jones Lease Properties, LLC ("Jones Lease"), is an Illinois limited liability

company formed January 21, 2004 with its principal office at 496 Briargate Dr.,




                                             2
    Case 19-08129    Doc 1   Filed 12/06/19 Entered 12/06/19 13:48:11   Desc Main
                               Document     Page 3 of 15


Colona, IL 61241. On November 26, 2018, Jones Lease commenced a

reorganization case under Chapter 11 of the United States Bankruptcy Code (11

U.S.C. § 1101 et. seq.) and is currently serving as the Debtor in Possession.

      13. Jones Lease operates a rental/management company providing single-

family and multi-family rental options in the Quad Cities area.

      14. At all times relevant herein, Jones (a) was the sole member of Jones Lease;

(b) owned 100% of the membership interests in Jones Lease; and (c) was the sole

manager of Jones Lease.

      15. From on or about January 1, 2015 through November 27, 2017, the

Debtor (a) made transfers of its funds; (b) granted credits against indebtedness; and

(c) incurred indebtedness to or for the benefit of JP Rentals in the total amount of

$2,140,283.21, as follows:

      a. $1,658,973.60 of said transfers are set forth in the Debtor's register entitled

"JP RENTALS SHORT TERM" between January 1, 2015 and November 27, 2017'

      b. $194,000.00 of said transfers were by debits out of the Debtor's checking

account ending in 4865 at First Midwest Bank totaling $189,000.00 and a cashier's

check for $5,000.00 drawn by Blackhawk Bank & Trust, the source of which was

Debtor's funds in account ending in 7863 at said Bank.

      c. $759,599.30 of said transfers were for rent owing on properties commonly

known as 20490 E. 550th Street, 20160 E. 550th Street Rear and 120 Walnut Ln.,

Colona, IL ("Leased Properties") which I80 was leasing from Jones Lease and were

made by (a) checks to or for the benefit of Jones Lease out of I80's said checking




                                           3
    Case 19-08129    Doc 1    Filed 12/06/19 Entered 12/06/19 13:48:11   Desc Main
                                Document     Page 4 of 15


account at Blackhawk Bank or said checking account at First Midwest Bank; or (b)

credits granted to Jones Lease against debt owed by it to I80. However, as Jones

Lease and JP Rentals were also utilizing the property, one-third (1/3) of said

transfers were to or for the benefit of JP Rentals:

      (1)   Base rent                        $ 624,000.00
      (2)   MidAmerican Energy               $ 121,206.50
      (3)   City of Colona                   $   3,526.76
      (4)   County Waste System              $   1,598.40
      (5)   Mediacom                         $   9,267.64

      Total                                  $ 759,599.30

      One-third (1/3) =                      $ 253,199.77


      d. The obligation incurred by the Debtor to pay one-third (1/3) of all amounts

due under the 2017 lease of the Leased Properties was for the benefit of JP Rentals.

Further, as of the date of bankruptcy, one-third (1/3) of the December, 2017 rent due

under said lease, or $9,391.35, was unpaid.

      e. $10,000.00 was transferred to US Bank on or about 11/21/17 by debit out

of said Blackhawk Bank account in payment of amounts owing by JP Rentals on

credit card ending in 8847.

      f. $14,718.49 was transferred to The Sherwin Williams Company on or about

12/1/17 for the benefit of JP Rentals using a debit card issued by Bento

Technologies, Inc.

      16. Within one (1) year of bankruptcy, Debtor transferred $724,821.75 of its

funds to or for the benefit of JP Rentals.




                                             4
     Case 19-08129     Doc 1   Filed 12/06/19 Entered 12/06/19 13:48:11   Desc Main
                                 Document     Page 5 of 15


                                       COUNT I
                       (Aiding and Abetting Breach of Fiduciary Duty)

      17. Plaintiff repeats and realleges averments 1 through 16 of her Complaint as

if set forth fully herein.

      18. This Count is brought pursuant to 11 U.S.C. §§ 541(a)(1) and 544, section

15-3 of the Illinois Limited Liability Company Act (805 ILCS 180/15-3) as effective

prior to and as of July 1, 2017 and Illinois common law.

      19. Jones, as the sole Member and Manager of Debtor had complete control

over Debtor and its financial and business operations.

      20. Jones, as the sole Member and Manager of Debtor, owed fiduciary duties

to Debtor and, upon its insolvency, to Debtor's creditors as well, including fiduciary

duties of loyalty, due care, good faith and fair dealing.

      21. Jones's fiduciary duties required him to manage Debtor's financial and

business affairs with honesty, due diligence, loyalty and good faith, and to exercise

the degree of care that prudent persons, prompted by self-interest, would exercise in

the management of their own affairs.

      22. Jones caused Debtor to make each of the transfers set forth in paragraph

15 ("Fraudulent Transfers") and to assume the obligation to pay one-third (1/3) of all

amounts due under any leases of the Leased Properties, including but not limited to

the obligation to pay one-third (1/3) of the December Rent amounting to $9,391.35,

for the benefit of JP Rentals.

      23. Debtor received no consideration, value or benefit whatsoever in return for




                                             5
    Case 19-08129    Doc 1   Filed 12/06/19 Entered 12/06/19 13:48:11   Desc Main
                               Document     Page 6 of 15


making each of the Fraudulent Transfers and for assuming the said obligation.

      24. The Fraudulent Transfers and the assumption of said obligation were to or

for the benefit of JP Rentals, who was an insider of the Debtor.

      25. JP Rentals was not even in the same business as Debtor; there was no

possible valid business purpose in making a single transfer of the Debtor's funds or

incurring a single debt to or for the benefit of JP Rentals.

      26. The Fraudulent Transfers were concealed from creditors; they were either

recorded on the Debtor's books as legitimate expenses or as loans, which they were

neither.

       27. In causing Debtor to make each of the Fraudulent Transfers and to incur

said obligation, Jones breached his aforesaid fiduciary duties owed to Debtor and,

upon its insolvency, to Debtor's creditors as well.

      28. In causing Debtor to make each of the Fraudulent Transfers and to incur

said obligation, Jones conducted Debtor's affairs for the benefit of himself and JP

Rentals, and not for the benefit of Debtor and, upon its insolvency, Debtor's creditors

as well.

      29. In causing Debtor to make each of the Fraudulent Transfers and to incur

said obligation, Jones wasted Debtor's assets.

      30. In causing the Debtor to make each of the Fraudulent Transfers and to

incur said obligation, Jones engaged in grossly negligent or reckless conduct,

intentional misconduct and/or in conduct which Jones knew to be in violation of law.

      31. JP Rentals knew that, in causing the Debtor to make each of the




                                            6
     Case 19-08129      Doc 1   Filed 12/06/19 Entered 12/06/19 13:48:11   Desc Main
                                  Document     Page 7 of 15


Fraudulent Transfers and to incur said obligation, Jones had breached his aforesaid

fiduciary duties owed to Debtor and, upon its insolvency, to Debtor's creditors as

well.

        32. JP Rentals knew that, in causing the Debtor to make each of the

Fraudulent Transfers and to incur said obligation, Jones had engaged in grossly

negligent or reckless conduct, intentional misconduct and/or in conduct which Jones

knew to be in violation of law.

        33. Notwithstanding its above knowledge, JP Rentals knowingly participated in

and aided and abetted Jones's aforesaid breaches of fiduciary duty, and knowingly

accepted the benefits of said breaches.

        34. As a direct and proximate result of Jones's aforesaid said breaches, the

Debtor and its creditors suffered damages of no less than $2,140,283.21.

        35. JP Rental's conduct was extreme and outrageous, justifying the imposition

of punitive damages.

        WHEREFORE, Plaintiff prays that this Court:

        (a) enter judgment in favor of Plaintiff and against JP Rentals for a sum no less

than $2,140,283.21 plus punitive damages, costs and prejudgment interest; and

        (b) grant Plaintiff such other relief as is just.

                                        COUNT II
                       (Civil Conspiracy to Breach Fiduciary Duty)

        36. Plaintiff repeats and realleges averments 1 through 35 of her Complaint as

if set forth fully herein.




                                                7
    Case 19-08129      Doc 1   Filed 12/06/19 Entered 12/06/19 13:48:11   Desc Main
                                 Document     Page 8 of 15


      37. This Count is brought pursuant to 11 U.S.C. §§ 541(a)(1) and 544, section

15-3 of the Illinois Limited Liability Company Act (805 ILCS 180/15-3) as effective

prior to and as of July 1, 2017 and Illinois common law.

      38. Jones and JP Rentals agreed and conspired to breach Jones's aforesaid

fiduciary duties.

      39. JP Rental's conduct was extreme and outrageous, justifying the imposition

of punitive damages.

      WHEREFORE, Plaintiff prays that this Court:

      (a) enter judgment in favor of Plaintiff and against JP Rentals for a sum no less

than $2,140,283.21 plus punitive damages, costs and prejudgment interest; and

      (b) grant Plaintiff such other relief as is just.

                                      COUNT III
                           (Aiding and Abetting Conversion)

      40. Plaintiff repeats and realleges averments 1-39 as if set forth fully herein.

      41. This count is brought pursuant to 541(a)(1), 544 and Illinois common law.

      42. JP Rentals knew that Jones's assumption of control and dominion over

said $2,130,891.86 in Fraudulent Transfers was wrongful and without authority.

      43. Notwithstanding its above knowledge, JP Rentals knowingly participated in

and aided and abetted Jones's aforesaid acts and knowingly accepted the benefits of

said acts.

      44. Plaintiff has a right to immediate possession of said $2,130,891.86,

absolutely and without condition.




                                              8
      Case 19-08129    Doc 1   Filed 12/06/19 Entered 12/06/19 13:48:11   Desc Main
                                 Document     Page 9 of 15


       45.   Plaintiff hereby makes demand for possession of said $2,130,891.86,

which has demand not been honored.

       46. JP Rental's conduct was extreme and outrageous, justifying the imposition

of punitive damages.

       WHEREFORE, Plaintiff prays that this Court:

       (a) enter judgment in favor of Plaintiff and against JP Rentals for a sum no less

than $2,130,891.86 plus punitive damages, court costs and prejudgment interest;

and

       (b) grant Plaintiff such other relief as is just and equitable.

                                         COUNT IV
                               (Civil Conspiracy to Convert)

       47. Plaintiff repeats and realleges averments 1 through 46 of her Complaint as

if set forth fully herein.

       48. This Count is brought pursuant to 11 U.S.C. §§ 541(a)(1) and 544 and

Illinois common law.

       49. Jones and JP Rentals agreed and conspired to convert Debtor's property.

       50. JP Rental's conduct was extreme and outrageous, justifying the imposition

of punitive damages.

       WHEREFORE, Plaintiff prays that this Court:

       (a) enter judgment in favor of Plaintiff and against JP Rentals for a sum no less

than $2,130,891.86 plus punitive damages, costs and prejudgment interest; and

       (b) grant Plaintiff such other relief as is just.




                                               9
       Case 19-08129    Doc 1   Filed 12/06/19 Entered 12/06/19 13:48:11   Desc Main
                                 Document     Page 10 of 15


                                         COUNT V
                                    (Unjust Enrichment)

        51. Plaintiff repeats and realleges averments 1-50 as if set forth fully herein.

        52. This count is brought pursuant to 541(a)(1), 544 and Illinois common law.

        53.   JP Rentals was enriched and Debtor was impoverished as a result of

Jones's numerous breaches of fiduciary duties and acts of conversion.

        54. It would be unjust and unconscionable to permit JP Rentals to retain the

benefit of the funds which were the subject of the Fraudulent Transfers and of

Debtor's assumption of the debt for one-third of the December rent.

        55. JP Rentals conduct was extreme and outrageous, justifying the imposition

of punitive damages.

        WHEREFORE, Plaintiff prays that this Court:

        (a) enter a judgment in favor of Plaintiff and against JP Rentals for a sum no

less than $2,140,283.21 plus punitive damages, costs and prejudgment interest; and

        (b) grant Plaintiff such other relief as is just.

                                        COUNT VI
                          (11 U.S.C. § 548(a)(1)(A)-Actual Fraud)

        56. Plaintiff repeats and realleges averments 1-55 of her Complaint as if set

forth fully herein.

        57. This Count is brought pursuant to 11 U.S.C. §§ 548(a)(1)(A), 550 (a)(1) and

551.

        58. Upon information and belief, as to the Fraudulent Transfers which were

made within two (2) years of bankruptcy in the amount of $1,500,869.72, Debtor




                                               10
    Case 19-08129    Doc 1    Filed 12/06/19 Entered 12/06/19 13:48:11   Desc Main
                               Document     Page 11 of 15


made the transfers with actual intent to hinder, delay or defraud any entity to which

Debtor was or became, on or after the date that such transfer was made, indebted, as

demonstrated by, including but not limited to, the following facts which constitute

badges of fraud:

      (a) There was a close relationship between JP Rentals and the Debtor, as

Jones was the sole member of each entity, and each entity was controlled and

directed by Jones.

      (b) The consideration received by the Debtor for the Fraudulent Transfers was

inadequate, as the Fraudulent Transfers were wholly made for the benefit of JP

Rental, and not the Debtor.

      (c) Jones retained control over JP Rentals after the Fraudulent Transfers.

      (d) Jones’s pattern of recklessly using I80's funds to purchase non-I80 and

luxury items for his other entities and his own personal use after I80 had incurred

substantial debt.

      (e) In making the Fraudulent Transfers to or for the benefit of JP Rentals,

Jones engaged in conscious misbehavior and recklessness. No legitimate business

purpose of I80 was served by making any of the Fraudulent Transfers. The only

purpose of said transfers were to further the real estate business of JP Rentals.

      (f) The Debtor was insolvent or became insolvent shortly after the Fraudulent

Transfers were made or the Fraudulent Obligations (as defined below) were incurred.

      (g) Many of the Fraudulent Transfers to or for the benefit of JP Rentals were

concealed, as they were recorded in the Debtor's books, not as gifts, but as accounts




                                           11
       Case 19-08129   Doc 1   Filed 12/06/19 Entered 12/06/19 13:48:11   Desc Main
                                Document     Page 12 of 15


receivable. JP Rentals had no obligation to repay the Fraudulent Transfers to the

Debtor (collectively, “Badges of Fraud”).

        59. Any obligation(s) incurred within two (2) years of bankruptcy by the Debtor

for the benefit of JP Rentals, including but not limited to the obligation to pay more

than one-third (1/3) of any and all amounts due under leases of the Leased

Properties ("Fraudulent Obligations") were incurred with actual intent to hinder,

delay or defraud any entity to which Debtor was or became, on or after the date that

such transfer was made, indebted, as demonstrated by, including but not limited to,

the above Badges of Fraud.

        WHEREFORE, Plaintiff prays that this Court:

        (a) avoid the said Fraudulent Transfers in the amount of $1,500,869.72;

        (b) avoid the Fraudulent Obligations, including but not limited to the Debtor's

obligation to pay the December Rent in the amount of $9,391.35;

        (c) enter judgment in favor of Plaintiff and against JP Rentals for $1,500,869.72

plus court costs and prejudgment interest;

        (d) preserve said transfers for the benefit of this Estate; and

        (e) grant Plaintiff such other relief as is just and equitable.

                                       COUNT VII
                       (11 U.S.C. §548(a)(1)(B)-Constructive Fraud)

        60. Plaintiff repeats and realleges averments 1-55 as if set forth fully herein.

        61. This count is brought pursuant to 11 U.S.C. §§ 548(a)(1)(B),550 (a)(1) and

551.




                                              12
    Case 19-08129    Doc 1   Filed 12/06/19 Entered 12/06/19 13:48:11     Desc Main
                              Document     Page 13 of 15


      62. As to the Fraudulent Transfers which were made within two (2) years of

bankruptcy in the amount of $1,500,869.72 and as to the Fraudulent Obligations (as

defined above in paragraph 59, Debtor received less than a reasonably equivalent

value in exchange for such transfers and such obligations and, upon information and

belief: (1) was insolvent on the dates that such transfers were made and such

obligations were incurred, or became insolvent as a result of such transfers and such

obligations; (2) was engaged in business or a transaction, or was about to engage in

business or a transaction, for which any property remaining with Debtor was an

unreasonably small capital; or (3) intended to incur, or believed that Debtor would

incur, debts that would be beyond Debtor's ability to pay as such debts matured.

      (a) avoid the said Fraudulent Transfers in the amount of $1,500,869.72;

      (b) avoid the Fraudulent Obligations, including but not limited to the Debtor's

obligation to pay the December Rent in the amount of $9,391.35;

      (c) enter judgment in favor of Plaintiff and against JP Rentals for $1,500,869.72

plus court costs and prejudgment interest;

      (d) preserve said transfers for the benefit of this Estate; and

      (e) grant Plaintiff such other relief as is just and equitable.

                                    COUNT VIII
                       (Constructive and/or Resulting Trust)

      63. Plaintiff repeats and realleges averments 1-62 as if set forth fully herein.

      64. This count is brought pursuant to 541(a)(1), 544 and Illinois common law.

      65. If Plaintiff's legal remedies are inadequate, Plaintiff is entitled to restitution




                                            13
     Case 19-08129    Doc 1    Filed 12/06/19 Entered 12/06/19 13:48:11   Desc Main
                                Document     Page 14 of 15


and a declaration that property held by JP Rentals having a value up to the amount

of Plaintiff's damages is held in a constructive and/or resulting trust for the benefit of

Plaintiff.

       WEREFORE, Plaintiff prays that this Court:

       (a) declare that property held by JP Rentals having a value up to the amount of

Plaintiff's damages is held in a constructive and/or resulting trust for the benefit of

Plaintiff; and

       (b) grant Plaintiff such other relief as is just.

                                      COUNT IX
                       (11 U.S.C. § 547-Insider Preference-FMB)

       66. Plaintiff repeats and realleges paragraphs 1-6 and 16 as if fully set forth

herein.

       67. The transfers set forth in paragraph 16 were to or for the benefit of a

creditor for or on account of an antecedent debt(s) owed by Debtor before such

transfers were made.

       6. Upon information and belief, the above transfers were made while Debtor

was insolvent.

       69. The above transfers enabled JP Rentals to receive more than it would

receive if the transfers had not been made and it received payment of such debt(s) to

the extent provided by the provisions of Title 11.

       70. JP Rentals was an insider of Debtor at the time of said transfers.

       WHEREFORE Plaintiff prays that this Court:




                                             14
 Case 19-08129   Doc 1    Filed 12/06/19 Entered 12/06/19 13:48:11     Desc Main
                           Document     Page 15 of 15


  a. avoid the said transfers of $724,821.75;

  b. enter judgment in favor of Plaintiff and against JP Rentals for the sum of

$724,821.75 plus costs of $350.00, plus prejudgment interest;

  c. preserve the said transfers for the benefit of this estate; and

  d. grant Plaintiff such other relief as is just.

                                         Jeana K. Reinbold, solely as Chapter 7
                                         Trustee of the Estate of I80 Equipment,
                                         LLC

                                         By: /s/ Andrew W. Covey
                                         One of her attorneys
                                         Andrew W. Covey #06183817
                                         416 Main Street, Suite 700
                                         Commerce Bank Building
                                         Peoria, IL 61602
                                         Tel: 309-674-8125
                                         Email: acovey1@hotmail.com

                                         By:/s/ Jeana K. Reinbold
                                         One of her attorneys
                                         Jeana K. Reinbold #6272531
                                         1100 S. 5th Street
                                         P.O. Box 7315
                                         Springfield, IL 62791-7315
                                         Tel: 217-241-5629
                                         Email: jeana@jeanareinboldlaw.com




                                        15
